Title: To Benjamin Franklin from Jacques Paulze, 17 July 1777
From: Paulze, Jacques
To: Franklin, Benjamin


Bercy le 17. Juillet 1777.
Je m’adresse à vous, Monsieur, avec confiance. Si ma demande est indiscrete je vous prie de la regarder comme non avenue.
M. Martin de Vosctcharow me marque qu’un armateur des colonies unies a enlevé et conduit dans les ports de france un petit Batiment appellé le Jason commandé par M. hutchinson et qui alloit sur son lest à Petersbourg.
M. Martin voudroit racheter ce Batiment. Il s’est en consequence adressé à M. Jean chanchy à Nantes, mais on lui marque que son navire n’est pas dans le port et il me prie, Monsieur, de savoir de vous en quel port ce navire est actuellement afin que son correspondant à Nantes puisse le faire acheter. Il demande au surplus mes bons offices aupres de vous. Je serois fort aise d’obliger M. Martin, qui est un homme très honete et vous me ferés grand plaisir de concourir au succés de sa demande, si elle vous parait de nature à meriter votre recommendation. J’ai l’honneur d’etre avec un respectueux attachement Monsieur, Votre très humble et très obeissant serviteur
Paulze
 
Addressed: M. le Docteur franklin à Passy
Notation: M. Paulze July 17. 77
